Title: To George Washington from William Watson, 26 January 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 26. Jany 1776

This pr express, comes to inform your Excellency that Commodore Manly, took yesterday off Cohassett rocks, after an hours engagement (haveing one man wounded in the breast,

not dangerous) Two Ships from white Haven bound for Boston, leaden with Sea coal, potatoes &c. Incclosd are bills of Loading—your Excellency will please to direct in what manner I shall conduct with these vessells.
The prisoners will be treated with kindness & will be sent forward Tomorrow—I am getting the Ships to the wharf & shall secure the small articles from pilferers who frequently infest vessels in there circumstances—I congratulate your Excellency on this reitterated instance of Commodore Manlys success and wish sincerely, that all the servants of the american Republic were equally industri[ous] with Manly. I am most respectfully your Excellencys most obedient, much obliged very humb. Servt

William Watson


N. B. the express brings all the papers taken in the ships.
    [P.S.] I wod acquaint your Excellency, that the engagement refered to in my Letter, was with a Tender of 8 guns & full of men, which had those Ships under Convoy, which circumstance I forgot to mention thro hurry. Yours as before


Willm Watson
